Explanations of vote
Oral explanations of vote
(ES) Mr President, I voted in favour of the reports on The Bahamas, Barbados, Saint Kitts and Nevis and Seychelles. In these reports, I like the elements of overcoming the bureaucratic processes of agreements, freedom of movement of citizens and the reciprocal nature that all of these actions must have.
However, with the utmost respect for all of these sovereign countries that are our friends, I would like to take advantage of the good relationships that are demonstrated by these agreements to help all of these countries which, I repeat, are sovereign and our friends, to immunise themselves against a pandemic that is even more deadly than the flu: tax havens. This has already been debated in the G20 and many other forums.
Tax havens have contributed very significantly and unfortunately to the economic crisis that we are experiencing. Something is being done, perhaps not much yet, to eradicate the most active tax havens, but let us not be naïve. Others could start up.
In Spain, the Gürtel case is in the news: not only a huge network of corruption but also one of flight of capital. Therefore, representatives of the Commission and the Council, let us take advantage of these agreements to insist on this immunisation which we have to demand sooner or later in order to have a broader and more radical policy against tax havens.
(PL) Mr President, the Schengen Treaty resulted in a qualitative change across the territory of the majority of countries in the European Union. Even though such a short time has passed since it came into force, we often forget what Europe was like when it had borders and the difficulties associated with moving from one Member State to another. The Schengen agreement is another success of our integration but it also bears a great responsibility. Responsibility for a significant part of our land borders has been assumed by the new Member States.
As well as the positive aspects, there are also negative ones, because excessive restrictions have been introduced on the movement of the residents of countries which share a border with the EU, and this means mainly the new countries, such as Poland and Latvia. As a result of these difficulties, there are, among others, serious restrictions on movement across our eastern borders. A new division has arisen, a kind of barrier between countries which had and have close relations resulting from a shared history, family connections and, above all, because they are neighbours.
In accordance with the provisions of Schengen, a common system of internal control has been introduced, and is being applied by the appropriate services in the countries of the European Union which are signatories to the agreement. It would appear, however, that this system of control is being applied with undue severity, which does not help to build a positive image of the unity of the European Union.
Written explanations of vote
I voted in favour of this report. I fully support the conclusion of the Statute of the International Renewable Energy Agency (IRENA) by the European Community. This body's main objective is to promote good practices in the renewable energy sector, both within the European Union and globally. The agency's Statute stipulates that it will promote and support the use of renewable resources throughout the world.
The Community's conclusion of the Statute of this agency will enable it to enjoy better, direct access to information about the activities going on in the renewable energy sector, both at European and global level. At the same time, its status as a member of the agency will allow it to reinforce the monitoring of the progress being made by Member States towards fulfilling the mandatory renewable energy objective by 2020.
in writing. - I have voted for this report. Currently, there is no coordinated renewable energy strategy on both a European and world scale. For this reason, there is a big gap between the countries which have achieved major progress and success in renewable energy and countries which are still lagging behind in this area.
If we want to accelerate the process of increasing the share of renewable energy sources, different countries should act in a coordinated way and leading countries should share their best practice. This agency, I think, would embark upon those goals and would give a new impetus and direction to renewable energy in general.
I welcome the fact that the European Community is now represented in the International Renewable Energy Agency (IRENA). The International Renewable Energy Agency aims to promote the adoption and the sustainable use of all forms of renewable energy, taking into account their contribution to the conservation of the environment, climate protection, economic growth and social cohesion (especially poverty reduction and sustainable development), the accessibility and security of energy supply, regional development and intergenerational responsibility.
The agency also aims to provide technical, financial and political advice to the governments of developing countries, thus contributing to their process of transition to a low-carbon society.
The use of renewable energy is one of the key objectives of the EU's climate and energy package. This agency will contribute to implementing the package's objectives, especially the aim of increasing the proportion of renewable energy used to 20% of total energy consumption by 2020.
in writing. - IRENA was officially established on 26 January 2009. The purpose of this organisation is to become the headquarters for promoting a rapid transition towards the use of sustainable energy. The Statute of this organisation has been concluded. It is vital that this organisation starts to function as quickly as possible. I am in favour of the adoption of the Statute that has been presented and, hence, voted in favour of the report.
in writing. - I support the conclusion of the Statute of the International Renewable Energy Agency by the European Community. The International Renewable Energy Agency aims to become a centre of excellence for renewable energy, which will enable it to help governments harness renewable energy sources, to disseminate know-how and best practice, and to provide training in this field. It is thus desirable for the Community to be represented in an institution whose goals coincide with an area of its competence, and whose Statute has already been signed by 20 Member States.
Portugal is the sixth most energy-dependent country in the EU 27, so investment in 'clean tech' is of prime importance.
I advocate a national renewable energy plan, with particular emphasis on wind power, wave energy (given the exceptional conditions offered by the Portuguese coast), solar-thermal and photovoltaic energy and microgeneration.
I am also in favour of researching and developing methods, technologies and strategies for the storage of surplus renewable energy.
I advocate an energy policy that takes account of economic challenges and social needs, while promoting sustainable development, without generating an environmental cost to be borne by future generations.
My abiding concern has always been to limit our energy dependence, and I am sure that the way forward is to support and develop renewable energy, so I welcome the fact that Portugal is a founding member of the International Renewable Energy Agency (IRENA).
That is also why I support the European Community's endorsement of the Statute of the International Renewable Energy Agency (IRENA).
In voting for this report, I want to emphasise the importance of creating this international organisation which will promote and support the use of renewable resources throughout the world, bearing in mind the benefits which can be derived from their contribution to protecting the environment and climate, economic growth and social cohesion, including reducing poverty, as well as to guaranteeing energy supply security and regional development.
At the Bonn Conference in January 2009, Romania, which was the first country to sign up, was appointed vice-chair of this first session. It was also invited to join IRENA's administrative committee, the core element which is acting temporarily as the Agency's secretariat until it begins to operate properly. At the moment, 137 states have signed the Statute, including 24 EU Member States.
I voted in favour of the report on the proposal for a Council regulation repealing certain obsolete Council acts in the field of the common agricultural policy, as it is necessary to eliminate acts that are no longer relevant from the acquis communautaire in order to improve the transparency and legal certainty of the Community's legislation, in view of the Interinstitutional Agreement on Better Law-Making by the European Parliament, Council and Commission. This was recently reaffirmed in the Commission's communication entitled 'A simplified CAP for Europe - a success for all'; I am responsible for the European Parliament report on this communication, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament. Within the scope of this strategy, therefore, it is worth removing acts that no longer have any real effect from the legislation in force.
in writing. - Due to the vast quantity of European legislation, it becomes essential that any defunct material is efficiently repealed. In view of this, I have voted in favour of this report.
I believe it is essential that all stakeholders in the common agricultural policy (CAP) should be aware of the legal framework in place and the rules that apply at any particular time.
I accept that legal certainty requires that obsolete acts do not remain in force indefinitely in the Community's legal system.
Given the fundamental importance of the CAP for the governments and citizens of the Union, I argue that it should be as simple and clear as possible in terms of its implementation and the rules in force.
The CAP is central to the life of the Union, is of enormous practical importance, and cannot be a tangle of rules, regulations, acts and decisions that no longer apply, or it will not be effective.
In view of all the above, I support the Commission's proposal to repeal obsolete acts in the field of the common agricultural policy.
in writing. - The issue voted on refers to the need of the European Institutions to repeal Council Acts which have, through the passage of time and the development of technology, become obsolete and irrelevant to the correct functioning of the Union. This vote refers to certain Council Acts in the field of the Common Agricultural Policy. I believe that certain aspects of the CAP have long been in need of review. If the policy is to be correctly implemented and used for the benefit of European citizens, the Acts which it has created must be relevant to the world of agriculture as it is today. It is also my firm belief that something must be done to rid the Union of its red-tape image amongst the people of Europe. Acts such as these serve simply to confuse, without serving any real purpose. Aspects of EU policy such as this tarnish the image of the Union amongst its citizens and discourage people from interacting with it. In conclusion, it is my firm belief that if the Union wishes to remain relevant, then modernisation of its laws and policies must always be voted in favour of.
It was with great pleasure that I voted in favour of adoption of the resolution on a regulation repealing certain obsolete acts in the field of the CAP, because we keep hearing that we have too much regulation in the EU, with negative consequences for the correct functioning of the market economy. This is particularly true of the CAP, in which, despite the introduction of many simplifications and the elimination of a host of regulations, many unnecessary acts remain in force.
Many of these acts no longer produce any legal effects, while the content of others has been embodied in subsequent documents. This creates a huge burden of time and cost for our farmers, and requires extensive administration. Therefore, I think that further updating, consolidation and simplification of EU law is essential, as is the repeal of a great many unnecessary legal acts, so that the provisions which are in force are simple, clear and understandable. This will bring the European Union closer to its citizens.
I would like to explain my vote on the draft Council Regulation repealing a number of obsolete Council Acts relating to the Common Agricultural Policy. During the process of European integration, many acts were passed in the European Parliament and the Council. At the time of our accession to the EU, the acquis communautaire numbered almost 80 000 pages of text, half of which related to agriculture. It is therefore a good thing that EU bodies have agreed on an interinstitutional basis that Community law must be updated and condensed.
Laws that have no lasting significance should be eliminated from the acquis communautaire in order to improve the transparency and certainty of Community law. The Commission lately declared 250 agricultural laws obsolete. We are now talking about 28 acts that have no use from a practical perspective but which still formally exist, and six acts that are obsolete. Although I supported this draft, I strongly believe that there are still further opportunities for slimming down European law and cutting back the Brussels bureaucracy and I am therefore asking the Commission to continue its work on the simplification of European law.
in writing. - Laboratory tests must be carried out in order to identify harmful organisms that are not present within the EU. The regulations currently in place do not allow for certain laboratories to which such work can be delegated to take on this work due to the fact that they fall short of Article 2(1)(g)(ii) of Directive 2000/29/EC. I am in favour of allowing such laboratories to conduct this kind of work so long as certain conditions are complied with. Therefore, I have voted in favour of this report.
I voted in favour of the report which authorises Portugal to apply reduced rates of excise duty in the Azores and Madeira on locally produced and consumed liqueurs, eaux-de-vie and rum, because I see this as an important way of supporting the subsistence of the small industries in the sector involved in producing such goods, which are in a very unfavourable competitive position, faced with the liberalisation of markets and the growing sales of spirits in these regions.
The reduction of this tax will also contribute to a greater economic and social balance in these regions, thus ensuring the sustainability and even the creation of jobs, which are crucial for safeguarding the local economies.
in writing. - The Government of Malta should follow similar initiatives for the island of Gozo. All EU Member States which have island regions have applied for similar measures and have been given the opportunity by the EU to take such special measures. The measures themselves differ from island region to island region. They have, however, one thing in common: that is, to provide economic comfort to balance the negative aspects of island regions. The island of Gozo suffers from severe handicaps including double insularity, remoteness, small size and difficult topography. Countries much larger than Malta, such as Portugal, Italy and Greece, have been able to obtain special measures so as to provide attractive incentives to island regions. The smaller islands of the Maltese archipelago are particularly vulnerable.
The island of Gozo needs the assistance through the introduction of similar special measures. It is the duty of the Maltese Government to identify which special measures would be best suited and, subsequently, to apply to the EU to adopt such measures. It is up to the Government of Malta to reduce the hardships especially prevalent on the island of Gozo.
in writing. - This is an extension of the 2002 tax derogation given to Portugal in respect of certain autonomous regions. I am in favour of such extension and have therefore voted in favour of this report.
I voted in favour of the Hübner report on the proposal for a Council decision authorising Portugal to apply reduced rates of excise duty in the autonomous region of Madeira on locally produced and consumed rum and liqueurs and in the autonomous region of the Azores on locally produced and consumed liqueurs and eaux-de-vie. Bearing in mind the specific features of these outermost regions, I believe that this extension is vital for the survival of the local industry in these products and for the protection of employment in this sector.
In view of the importance to agriculture and, consequently, the economy and employment in the Portuguese Autonomous Regions of Madeira and the Azores, of the production of rum and eaux-de-vie respectively, as well as liqueurs in both regions, it is essential that the reduced rates of excise duty on these goods should continue to apply, as this will not lead to a situation of unfair competition within the internal market.
The increase in retail price brought about by elimination of these rates of excise duty would make these products even less competitive compared with similar products imported from the rest of the EU and would therefore threaten the subsistence of the traditional products. It would have a disastrous effect on local industry and the regional economy at a socio-economic level, due to the impact that it would have on the family-run farms in those regions.
The proposal approved in today's plenary sitting by an overwhelming majority allows for an extension to the concession granted in 2002 authorising Portugal to apply reduced rates of excise duty in Madeira on locally produced and consumed rum and liqueurs and in the Azores on locally produced and consumed liqueurs and eaux-de-vie. Since the beginning of this process, I have done everything possible to ensure that this measure, which had expired at the end of 2008, would be renewed as a matter of urgency. Having secured the unanimous support of the Committee on Regional Development, this result was confirmed by today's vote, which maintains the tax reduction with effect from January 2009 until 2013.
Madeira's rum and liqueur producers face permanent obstacles related to their outermost geographical position, insularity, difficult terrain and climate, and the smallness of their farms. If they ceased to benefit from this concession, they would be forced to raise their prices, which would impact on their activity and the employment that it generates, with dire consequences for the region.
in writing. - This consists of a simple codification of texts without any change to their substance. I am in favour of such codification and have therefore voted in favour of this report.
in writing. - This is once again a codification without any alteration of substance, of which I am in favour, and I have therefore voted in favour of this report.
in writing. - This consists of a simple codification of already existing texts and I have therefore voted in favour.
The coordination of certain provisions laid down by law, regulation or administrative action in Member States concerning the broadcasting of television programmes is vital for the creation of a media space where the main theme is unity in diversity. It is just as important for us to be able to make European legislation as accessible as possible to all citizens. The report on the proposal for the Audiovisual Media Services Directive in its codified form, tabled before the plenary session, is purely a technical and legal measure whose benefits are, however, unquestionable. Codifying legislation which is constantly changing is a measure that gives Community law greater clarity and transparency, making it easier for EU citizens to understand. In this case, the codification proposal involves replacing the old 1989 directive with a new directive (without modifying the content) to which the acts that have supplemented it over the years have been added. I supported this initiative because, apart from its technical nature, we cannot overlook its value in supporting the proper operation of audiovisual media services, not to mention in terms of transparency as well.
I concur with the text of this report since pluralism of information ought to be a fundamental principle of the European Union. Diversification of mass media leads to a proliferation of points of view, which is an essential feature in a democratic society.
This argument also has an economic element. Conventional audiovisual media services (such as television) and those which have recently emerged (for example, video on demand) offer major employment opportunities in Europe, particularly through small- and medium-sized enterprises which will, in turn, boost economic growth and investment.
in writing. - This concerns the codification of legislation concerning the protection of workers from exposure to asbestos. I am in favour of such codification and have hence voted in favour.
Like the majority of my fellow Members, I voted in favour of making Community legislation clearer and more transparent. Indeed, by adopting this resolution, the European Parliament has supported the European Commission's desire to 'clean up' the texts by codifying the legislation on the protection of workers against asbestos. This resolution will mean that these rules, which are necessary for workers, can be applied better.
in writing. - This concerns the codification of legislation concerning veterinary checks on animals entering the EU, and I have therefore voted in favour.
Ladies and gentlemen, I welcome the approval of the report by Mrs Geringer de Oedenberg concerning the draft Council Directive establishing principles for the organisation of veterinary checks on animals entering the EU from third countries. The new directive will clearly contribute towards the clarification and better understanding of the extensive current legal arrangements in this area. The directive concentrates on codifying laws without amending their actual content.
From the perspective of Europe's citizens, a simplification and clarification of Community law contributes to greater legal certainty and, in my opinion, the codification carried out in the directive is therefore a step in the right direction, leading to the effective application of positive law. At the same time, I agree that a harmonisation of principles at the Community level will contribute not only towards guaranteeing security of supply, but also towards the stabilisation of an internal market where internal border controls have been removed and towards protecting animals entering the Community.
Under the current regulations, where a shipment that violates animal protection laws is discovered, the authorities must, following a 'seizure' for animal protection reasons, hand back to the owner any unvaccinated animal young that have been separated from their mothers much too early once the problem has been rectified. In practice, of course, this situation is shamelessly exploited.
This codification would be a good opportunity to amend the EU Transport Regulation so that pups could be seized on a permanent basis in the case of shipments that are not in accordance with the rules, thereby closing this back door. Unfortunately, we have allowed this opportunity to be missed. All the same, the codification overall does seem to effect an improvement of the regulations on animal protection, for which reason I voted in favour of the report.
Given that nutrition is a significant factor in the health of the population and that animals are among the essential food products, it is particularly important that comprehensive protection is provided in this regard, and this should be effected, amongst other things, by means of veterinary checks. These veterinary checks are particularly important at the external borders of the Community, especially given that the standards in this regard in these third countries are often not as high as the European level.
This requires more purposeful, more uniform and clearer regulations in order to ensure that comparable import checks are carried out at all the external borders. The current Commission proposal for a codified version of the Council Directive laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries is a step in this direction and therefore has my backing.
in writing. - This is a codification without any substantial changes and therefore I have voted in favour.
Like the majority of my fellow Members, I voted in favour of making the legislation on a network for the collection of accountancy data on the incomes and business operations of agricultural holdings clearer and more transparent in order to improve this legislation and, above all, to make the text more readable.
in writing. - This report consists of a simple codification of legislation on animal health conditions in the sphere of intra-Community trade. I am in favour of such codification and have voted in favour of this report.
in writing. - (DE) Rearing poultry, for one thing, forms a significant part of economic activities in the agricultural sector, where it represents a source of income for some of the agricultural workforce. For another, eggs and poultry are amongst the commonest foodstuffs. For these reasons, trade involving these goods should also be clearly and uniformly regulated, amongst other things, in order to protect the health of the citizens.
The current Commission proposal for a codified version of the Council Directive on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and eggs for hatching is in the interests of those working in agriculture and those trading in this field, as well as of the citizens of the EU as consumers, for which reason I support it.
in writing. - This is a codification without any substantial change and therefore I have voted in favour.
in writing. - This provides for visa-free travel between Mauritius and Member States of the EU. I am in favour of such an agreement and have therefore voted in favour of the report.
I support this agreement negotiated between the European Community and the Republic of Mauritius, establishing a visa exemption for entry and short stays in order to facilitate the movement of their citizens. EU citizens and Mauritian nationals who travel to the territory of the other contracting party for a maximum period of three months within a six-month period will be exempt from visa requirements. The exceptions are the United Kingdom and the Republic of Ireland, which are not bound by this agreement, and a territorial restriction with respect to France and the Netherlands, for which this agreement only relates to those countries' European territories.
I would point out that anyone who travels with the aim of carrying out a paid activity during a short stay cannot benefit from this agreement, and continues to be subject to the applicable rules of the Community and of each Member State in relation to the visa requirement or waiver and also access to employment. The agreement may be suspended or repealed, but that decision can only be made in relation to all the Member States. I also support the provisional implementation of the agreement pending its entry into force.
This agreement between the European Community and the Republic of Mauritius envisages visa-free travel where citizens of the Contracting Parties travel to the territory of the other Contracting Party for a maximum period of three months during a six-month period.
I am voting against the conclusion of this agreement as the retention of the requirement for a visa represents a certain check on unwanted immigration, whereas a lifting of the visa requirement for stays of up to three months would provide sufficient time for those who, in reality, plan to stay for a prolonged period to build up social networks.
in writing. - This provides for visa-free travel between the Seychelles and Member States of the EU. I am in favour of such an agreement and have therefore voted in favour of the report.
I support this agreement negotiated between the European Community and the Republic of the Seychelles, establishing a visa exemption for entry and short stays in order to facilitate the movement of their citizens. EU citizens and Seychelles nationals who travel to the territory of the other contracting party for a maximum period of three months within a six-month period will be exempt from visa requirements. The exceptions are the United Kingdom and the Republic of Ireland, which are not bound by this agreement, and a territorial restriction with respect to France and the Netherlands, for which this agreement only relates to those countries' European territories.
I would point out that anyone who travels with the aim of carrying out a paid activity during a short stay cannot benefit from this agreement, and continues to be subject to the applicable rules of the Community and of each Member State in relation to the visa requirement or waiver and also access to employment. The agreement may be suspended or repealed, but that decision can only be made in relation to all the Member States. I also support the provisional implementation of the agreement pending its entry into force.
in writing. - This provides for visa-free travel between Barbados and Member States of the EU. I am in favour of such an agreement and have therefore voted in favour of the report.
I support this agreement negotiated between the European Community and Barbados, establishing a visa exemption for entry and short stays in order to facilitate the movement of their citizens. EU citizens and nationals of Barbados who travel to the territory of the other contracting party for a maximum period of three months within a six-month period will be exempt from visa requirements. The exceptions are the United Kingdom and the Republic of Ireland, which are not bound by this agreement, and a territorial restriction with respect to France and the Netherlands, for which this agreement only relates to those countries' European territories.
I would point out that anyone who travels with the aim of carrying out a paid activity during a short stay cannot benefit from this agreement, and continues to be subject to the applicable rules of the Community and of each Member State in relation to the visa requirement or waiver and also access to employment. The agreement may be suspended or repealed, but that decision can only be made in relation to all the Member States. I also support the provisional implementation of the agreement pending its entry into force.
The reports before us in connection with the agreements between the European Community and numerous small island nations such as Mauritius and Barbados envisage a visa waiver where citizens of the Contracting Parties travel to the territory of the other Contracting Party for a maximum period of three months during a six-month period. I reject these relaxations of entry requirements and therefore voted against the conclusion of these agreements as the retention of the requirement for a visa certainly represents an obstacle to criminality and thus severely restricts unwanted immigration.
It is, furthermore, to be assumed that those who stay in the EU for three months on the basis of such visa waivers would make numerous contacts which they could then potentially use to descend into illegality. A rise in illegal criminal activity must be avoided at all costs.
I support this agreement negotiated between the European Community and the Federation of St Kitts and Nevis, establishing a visa exemption for entry and short stays in order to facilitate the movement of their citizens. EU citizens and the nationals of the Federation who travel to the territory of the other contracting party for a maximum period of three months within a six-month period will be exempt from visa requirements. The exceptions are the United Kingdom and the Republic of Ireland, which are not bound by this agreement, and a territorial restriction with respect to France and the Netherlands, for which this agreement only relates to those countries' European territories.
I would point out that anyone who travels with the aim of carrying out a paid activity during a short stay cannot benefit from this agreement, and continues to be subject to the applicable rules of the Community and of each Member State in relation to the visa requirement or waiver and also access to employment. The agreement may be suspended or repealed, but that decision can only be made in relation to all the Member States. I also support the provisional implementation of the agreement pending its entry into force.
I support this agreement negotiated between the European Community and Antigua and Barbuda, establishing a visa exemption for entry and short stays in order to facilitate the movement of their citizens. EU citizens and nationals of Antigua and Barbuda who travel to the territory of the other contracting party for a maximum period of three months within a six- month period will be exempt from visa requirements. The exceptions are the United Kingdom and the Republic of Ireland, which are not bound by this agreement, and a territorial restriction with respect to France and the Netherlands, for which this agreement only relates to those countries' European territories.
I would point out that anyone who travels with the aim of carrying out a paid activity during a short stay cannot benefit from this agreement, and continues to be subject to the applicable rules of the Community and of each Member State in relation to the visa requirement or waiver and also access to employment. The agreement may be suspended or repealed, but that decision can only be made in relation to all the Member States. I also support the provisional implementation of the agreement pending its entry into force.
in writing. - This provides for visa-free travel between the Bahamas and Member States of the EU. I am in favour of such an agreement and have therefore voted in favour of the report.
I support this agreement negotiated between the European Community and the Commonwealth of the Bahamas, establishing a visa exemption for entry and short stays in order to facilitate the movement of their citizens. EU citizens and nationals of the Bahamas who travel to the territory of the other contracting party for a maximum period of three months within a six-month period will be exempt from visa requirements. The exceptions are the United Kingdom and the Republic of Ireland, which are not bound by this agreement, and a territorial restriction with respect to France and the Netherlands, for which this agreement only relates to those countries' European territories.
I would point out that anyone who travels with the aim of carrying out a paid activity during a short stay cannot benefit from this agreement, and continues to be subject to the applicable rules of the Community and of each Member State in relation to the visa requirement or waiver and also access to employment. The agreement may be suspended or repealed, but that decision can only be made in relation to all Member States. I also support the provisional implementation of the agreement pending its entry into force.
in writing. - UKIP MEPs abstained because we do not believe that the European Union should be responsible for sending taxpayers' money to the victims of the Italian earthquake. We have every sympathy with those victims and believe that such donations should come from national governments or charities.
As I pointed out earlier with regard to Reimer Böge's report about the earthquake in the Abruzzi, I believe that solidarity between Member States of the European Union and European support for States that are the victims of disasters provide a clear signal that the European Union, in adopting instruments of special aid like the European Union Solidarity Fund, shows itself capable of remaining united in adversity, and this is something of which we can indeed feel proud.
Thus, in view of the possibility that the Commission may submit amending budgets in the case of 'unavoidable, exceptional or unforeseen circumstances', which include the earthquake in Italy, I voted in favour of this report on the amendment to the European Union budget, so that the residents of the affected region will see the damage caused by the earthquake repaired more quickly, and a swift return to normal living conditions effected through the mobilisation of EUR 493.78 million from the EU Solidarity Fund.
Since the mobilisation of EUR 493 771 159 from the European Union Solidarity Fund has been approved in favour of Italy, and since this fund does not have its own budget, it is necessary to amend the Community budget to ensure that the amount agreed is made available. Although we agree upon the need to provide the funds as quickly as possible, we regret that the proposal presented by the European Commission implies, among other budget headings, a reduction in funding for important community programmes compared with the previous and current multiannual financial framework.
Examples of this include the projected reductions in the European Agricultural Guidance and Guarantee Fund, the Financial Instrument for Fisheries Guidance - Community programmes from the previous Community framework, 2002-2006 - or LIFE+, the Financial Instrument for the Environment. In our view, beyond the necessary adjustments to the Solidarity Fund to give it a budget heading with its own resources, it should not receive funding at the cost of the aforementioned Community programmes while, at the same time, there is an insistence on increasing expenditure for military and propaganda purposes. The funds now being allocated to the Solidarity Fund could preferably have been taken from those headings instead.
The Dutch Party for Freedom (PVV) is in favour of emergency assistance, but it is up to the individual Member States, not the European Union, to provide such assistance.
I agree that there should be additional support for workers who suffer from the consequences of major structural changes in world trade patterns and to assist them with their reintegration into the labour market. It is essential that financial assistance to workers made redundant is made available as quickly as possible, and that European Globalisation Adjustment Fund (EGF) money, vital for the reintegration of redundant workers into the labour market, is used more effectively. I would like to underline that Member States should provide more detailed information on the implementation of important gender equality and non-discrimination objectives by means of EGF-financed measures.
in writing. - This report is in favour of the mobilisation of the European Globalisation Adjustment Fund. I agree that the mobilisation of this fund is necessary in this case and have therefore voted in favour of this report.
We are well aware of the negative effects of the economic crisis on the labour market and on society as a whole. We strongly sympathise with all those affected by the crisis and are pleased to see measures such as training that will help individuals overcome this. However, we are convinced that free trade is basically a force for good that benefits the development of Europe as a whole. We would therefore like to see the financial crisis being dealt with primarily by market-based means that promote free and fair trade.
Unemployment is one of the main problems affecting the European Economic Area. Even before the emergence of the current financial crisis, which has increased and aggravated some of the earlier symptoms, the serious impact of globalisation and the resulting relocation of businesses on many people's lives were clear to see. The particular difficulties of the times in which we are living are obvious when we add to these problems the present lack of confidence in the markets and the shrinking of investment. In that respect, although I am in favour of internal market regulation, I believe that the exceptional nature of the crisis justifies exceptional countermeasures.
The European Globalisation Adjustment Fund is one of the tools that the European Union has at its disposal for helping unemployed workers under these circumstances. I believe that the case of the workers from Nokia GmbH, in the German region of Bochum, justifies European aid, as was previously given in Portugal. Aside from this aid, which is undeniably useful, the European Union must also take steps to promote a more robust and creative European market that will generate investment and jobs. That is the only way to tackle this problem effectively, seriously and sustainably.
This case was about responding to a request for assistance from Germany for redundancies in the telecommunications sector, especially among Nokia GmbH workers, which fulfilled the eligibility criteria set out in the European Globalisation Adjustment Fund regulation.
In reality, however, the mobilisation of this fund only alleviates some of the serious consequences of the economic and financial crisis. There needs to be a break with the neoliberal policies that are causing a real economic and social disaster in many countries of the European Union, particularly Portugal.
Although we voted for this report, we cannot fail to notice the insufficiency of its measures, which are mere palliatives, and the real injustice of the regulation, which is more favourable towards countries with higher incomes, particularly those with higher wages und unemployment benefits.
Therefore, we insist on policy change and the need for a real plan to support production and the creation of jobs with rights.
in writing. - Mr President, I voted in favour of the European Globalisation Adjustment Fund's (EGF) investment of nearly EUR 5.6 million in Germany's North Rhine-Westphalia region, which has suffered from mass redundancies since the 1990's. As a result of the Finnish telecommunications company Nokia closing its production plant in Bochum in 2008 and relocating to more cost effective market areas, 2 300 more people in the region were made redundant. Being a Finn, I take a special interest in the plight of the workers who have lost their jobs due to the cessation of Nokia production in Bochum. The closure of the Nokia plant in Bochum was indeed the latest in a string of events compounding unemployment in the region. For this reason, I wholeheartedly welcome the investment from EGF in the region as a way of improving employment opportunities for the people of North Rhine-Westphalia.
It was with the Nokia employees and their unfair redundancies in mind that we voted for this text. We are anxious to stress, however, that we are not satisfied with having to vote for the best of a bad lot: help with job searches in the context of absurd mass redundancies on the part of the world's leading mobile telephone manufacturer, Nokia, redundancies described here as one of the hazards of a form of globalisation that we should just put up with.
We denounce this idea of globalisation 'adjustment', since this is how the European Union refers to social and human tragedies such as this, which see companies that post record profits relocate in order to make more profit, thus ruining the lives of hundreds of workers and an entire region. This charitable remedy (the European Globalisation Adjustment Fund) that is being proposed will not make people forget that the European Union is, in fact, directly responsible for the tragedy being suffered by the redundant employees, because of its choice of free and fair competition. Rather than supporting these 'adjustments' to all the huge uncertainties of the globalised capitalist economy, the European Union should prohibit such practices and protect European citizens.
This report is in favour of mobilisation of the European Globalisation Adjustment Fund (EGF) following redundancies in Germany. I fully approve of mobilising this fund - we need it in this instance - and so, like the majority of my fellow Members, I voted in favour of this report. The European Globalisation Adjustment Fund is one of the mechanisms that the European Union has available to it to help unemployed workers who have been made redundant as a result of the negative effects of globalisation. I believe that the case of the Nokia GmbH employees and of the German region of Bochum warrants mobilisation of European aid, just as it has already been mobilised previously for Portugal.
in writing. - Siwiec was accused of insulting the religious beliefs of others during an event that took place a number of years ago. After reviewing the facts of the case, I believe that immunity should certainly not be waived. This is also the view of the rapporteur and therefore, I have voted in favour of the report.
In today's vote, we voted to waive Mr Siwiec's immunity. That would mean that it would be possible for him to stand trial in Poland just like any other citizen. We have a great deal of sympathy for Mr Siwiec and we agree, for what it is worth, that the case that has been launched against him is unfounded and politically motivated.
If, however, we believe that it should be possible for him to be tried in a court of law like everyone else, this is because we must have confidence that Poland respects the basic principles of democracy and the rule of law that are a precondition of being a Member State of the European Union. For the same reason, we always vote, as a matter of principle, to waive the immunity of Members of this House - irrespective of the actual case in question.
The creation of the Schengen area by waiving internal border controls and the introduction of free movement within the territory of the EU are among the most important achievements of the European Union. Taking into account border permeability, we need high standards when actually putting the Schengen acquis into practice in order to be able to maintain an increased level of mutual trust between Member States, which also includes in their ability to implement the measures accompanying the abolition of controls at internal borders.
We need to improve the evaluation mechanism for monitoring the application of the Schengen acquis. The need to maintain a high level of security and trust requires effective cooperation between the governments of Member States and the Commission.
Bearing in mind the importance of this legislative initiative and its relevance in terms of fundamental rights and freedoms, it is regrettable that the European Parliament is playing the role of consultant rather than colegislator, as ought to have been the case. Consequently, I voted to reject the Commission's legislative proposal.
I voted for this report, as the rapporteur's position is in line with the principles of citizens' freedoms, justice and home affairs. The establishment of an evaluation mechanism is important for all Member States. Since the codecision procedure is not being considered, the European Commission's proposal limits opportunities for cooperation between the Member States. The proposal drafted recently by the European Commission will have to be amended once the Treaty of Lisbon enters into force.
The creation of a European area without border controls, through the Schengen Agreement, was an important step in constructing an open internal market with free movement of people and goods. However, if this area is to fulfil its potential, which I recognise, there needs to be a way of effectively evaluating its implementation by the various Member States.
I therefore agree with strengthening the powers for monitoring Schengen, particularly through assessments (questionnaires and local visits, both arranged beforehand and unannounced) and post-assessment measures, so as to ensure adequate supervision of the way in which the various Member States operate, work together and control their external borders under the Schengen Agreement.
I am aware that any deficiency or malfunction in the system carries serious risks for the internal security of the Union and jeopardises the Schengen area itself as an area of freedom, yet also security.
I do not, however, agree with strengthening the Community-based nature of this assessment by bolstering the powers of the European Commission to the detriment of the intergovernmental system which has thus far prevailed in the Schengen Evaluation Group.
For this reason, I vote for rejection of the Commission's proposal.
We dare to speak of a Schengen acquis, but as someone who lives in Calais, I can confirm first-hand that, while the Schengen agreements have benefited the free movement of capital and goods, they still present a number of problems.
Beyond the pleasant utopia of a Europe without borders, we are faced every day with the tragic reality of Schengen: inhumane living conditions for migrants.
The Union and the Member States are doing little or nothing to deal with this tragedy. France, for its part, is disgracing itself by conducting media and police manhunts, such as the one in the 'jungle' of Calais.
Therefore, even in terms of strict humanitarian action, the European Union is totally lacking, leaving the local authorities alone to deal with the problems.
Let us stop crying crocodile tears and finally behave like responsible human beings. The situation unfolding in Calais is a major political problem for the Union. It will be resolved by neither the fortress Europe of Schengen nor by targeted humanitarian measures. We must stop free-trade policies, we must stop the free movement of capital, we must encourage food sovereignty, we must declare water and energy global public goods, and we must combat socio-economic inequalities.